IN THE
TENTH COURT OF APPEALS










 

No. 10-06-00137-CR
 
Kevin Revell,
                                                                      Appellant
 v.
 
The State of Texas,
                                                                      Appellee
 
 
 

From the 361st District Court
Brazos County, Texas
Trial Court No. 05-02646-CRF-361
 

ORDER

 




          The trial court imposed Kevin Dwayne Revell’s sentence on March
1, 2006.  Revell filed a motion for new trial and then a notice of appeal.  The
district clerk filed the clerk’s record on June 7.  To date, no reporter’s
record has been filed.
          Because of the motion for new trial, the
reporter’s record was originally due on June 29, 2006.  See Tex. R. App. P. 35.1(a).  The Clerk of
this Court notified the official court reporter, Susan Rainwater, that the
record was overdue by letter dated August 22, 2006.  This letter directed Rainwater
to contact the Clerk regarding the matter within 30 days.  Rainwater did not
respond.  
          A second notice was sent to Rainwater
on November 7 directing her to contact the Clerk regarding the matter within 10
days.  Rainwater did not respond, so the Clerk contacted her by telephone on
November 28.  In this conversation, Rainwater advised that she was working on
this record and it should be completed within two weeks.  Aside from this
conversation, Rainwater has generally failed to return the Clerk’s telephone calls.
          Accordingly, we ORDER court
reporter Susan Rainwater to file the reporter’s record for cause number 05-02646-CRF-361
in the 361st District Court of Brazos County, Texas with the Clerk of the Tenth
Court of Appeals, McLennan County Courthouse, 501 Washington Avenue, Room 415,
Waco, Texas  76701, on or before February 21, 2007.  See McElwee v. Joham,
971 S.W.2d 198, 198 (Tex. App.—Waco 1998, order), disp. on merits, 15
S.W.3d 557 (Tex. App.—Waco 2000, no pet.).
FAILURE OF SUSAN RAINWATER TO FILE THE
REPORTER’S RECORD ON OR BEFORE FEBRUARY 21, 2007 MAY RESULT IN THE ISSUANCE OF
A SHOW CAUSE ORDER AND/OR JUDGMENT OF CONTEMPT.
 
          The Court ORDERS that this
Order be personally served on Susan Rainwater by overnight delivery via a
commercial delivery service within the meaning of Rule of Appellate Procedure
9.5(b).  See Tex. R. App. P.
9.5(b).
                                                                             PER
CURIAM
 
Before Chief Justice
Gray,
          Justice
Vance, and
          Justice Reyna
          (Chief
Justice Gray dissenting)
Order issued and filed February
7, 2007
Do not publish